Opinion issued November 5, 2009

 






In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00341-CR



JEFFREY THOMAS JORDAN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 252nd District Court
Jefferson County, Texas
Trial Court Cause No. 07-1975



MEMORANDUM  OPINION
	Appellant, Jeffrey Thomas Jordan, pleaded guilty to the offense of forgery with
an agreed recommendation as to punishment from the State. After a pre-sentence
investigation hearing, the trial court deferred a finding of guilt and placed appellant
under the terms and conditions of community service for a period of five years and
assessed a $500.00 fine.  Subsequently, the State filed a motion to adjudicate
appellant's guilt, alleging that appellant violated the terms of his community service
by failing to perform his community service hours at the court-ordered rate; failing
to pay the court-ordered fees and fine, and by failing to report as directed.  Appellant
pleaded true to counts 1, 2, and 3 of the State's motion to adjudicate.  The trial court
found the allegations true, found appellant guilty as originally charged, and sentenced
appellant to confinement for 18 months.  We affirm. (1)
	Appellant's counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
	Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel's brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).  
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (2)  Attorney David W. Barlow must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Bland and Massengale.
Do not publish.  Tex. R. App. P. 47.2(b).



1. 	This appeal was originally filed in the Ninth Court of Appeals,
but by Misc. Docket Order 09-9047(Tex. April 13, 2009) (not
published) and administrative order of the Ninth Court of
Appeals, Beaumont Texas the appeal was transferred to this
Court.  See Tex. Gov't Code Ann. § 73.001 (Vernon Supp.
2009) (giving the Texas Supreme Court authority to transfer
cases from one court of appeals to another on good cause).   
2. 	Appointed counsel still has a duty to inform appellant of the result of this
appeal and that he may, on his own, pursue discretionary review in the Texas
Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).